Title: To Alexander Hamilton from Samuel Hodgdon, 4 June 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander

Philadelphia, 4th. June, 1800.
Sir, 
I was duly honored with your letter of the 29th. ulto. I will examine into the state of the Clothing due the corps or Detachments that may arrive at Niagara from Detroit, or elsewhere, as soon as I Know their numbers and to what Regiments they belong—but from present information I am induced to believe it will be found they have received their full dues for the current year. When a regular Return appears I can ascertain the facts, and no time shall be lost in forwarding any portion due.
The several public offices are removing, the war office will close with this week—but I am to remain to complete sundry pieces of business on hand—’tis probable I may be detained a considerable time. You will therefore be pleased to continue your communications as usual.
With respect and esteem,   yours

Samuel Hodgdon
General A. Hamilton.


